                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


JWB REAL ESTATE CAPITAL,
LLC, a Florida Limited Liability
Company, et al.,

      Plaintiffs,

v.                                               Case No. 3:17-cv-960-J-32PDB

CITY OF JACKSONVILLE BEACH,
a municipal Corporation of the State
of Florida,

      Defendant.




                                   ORDER

      This real estate dispute is before the Court on Defendant City of

Jacksonville Beach’s Motion to Sever Parties, for More Definite Statement, or

In the Alternative, to Dismiss Plaintiffs’ Second Amended Complaint (Doc. 40),

to which Plaintiffs JWB Real Estate Capital, LLC, Hoose Homes and

Investments, LLC, and BCEL 5, LLC filed a response (Doc. 42). Defendant filed

a reply (Doc. 45), and Plaintiffs filed a sur-reply (Doc. 48). Also pending before

the Court is the Joint Motion to Amend Case Management Order and Case

Schedule. (Doc. 50).
      Plaintiffs own four parcels in the City of Jacksonville Beach and wish to

develop   townhouses     thereon.   Defendant’s     Planning    and   Development

Department (“PDD”) processes and approves development plan applications

under Section 34-251 of the Land Development Code (“LDC”) (Doc. 40-1). On

August 1, 2018, the Court held a hearing on Defendant’s Motion to Sever

Parties, and For More Definite Statement, Or In the Alternative, to Dismiss

Plaintiffs’ Amended Complaint (Doc. 17), at which it addressed similar issues

raised in Defendant’s instant motion, the record of which is incorporated herein

(Doc. 27). Following oral argument, the Court abated the case pending

Plaintiffs’ efforts to render the case ripe for review. (Doc. 28).

      On November 1, 2018, Plaintiffs filed the Second Amended Complaint

(“SAC”) (Doc. 33), which they argue contains allegations sufficient to withstand

Defendant’s renewed Motion to Sever Parties, for More Definite Statement, or

In the Alternative, to Dismiss Plaintiffs’ Second Amended Complaint (Doc. 40).

Plaintiffs allege that Defendant refuses to process and/or approve their

applications to develop townhouses in the City of Jacksonville Beach, and assert

claims for Equal Protection, 42 U.S.C. § 1983, Const. Amend. XIV (Count I) and

Declaratory Judgment under Chapter 86, Fla. Stat. (Count II). (Doc. 33 ¶¶ 245-

98, 299-330). Further, they allege that Defendant’s position that driveways

constitute “parking areas” and walkways, porches, and patios constitute




                                         2
“accessory uses” under the LDC is sufficiently final so as to make this action

ripe. (Id. ¶¶ 112-13).

      After Plaintiffs submitted their applications for approval to develop

townhouses to Defendant, Heather Ireland, senior planner for Defendant,

allegedly informed them at preapplication meetings that they would need to get

variances for their developments because under the LDC, parking areas and

accessory structures must be more than five feet from internal property lines,

and some of the driveways and walkways Plaintiffs proposed were within five

feet. (Id. ¶¶ 66-67, 71). William Mann, Planning and Development Director for

Defendant, reiterated this requirement in subsequent meetings with Plaintiffs,

stating that variances were needed before Defendant would process their

applications. (Id.). The LDC gives the Board of Adjustment (“BOA”) the

authority to approve, approve with conditions, or deny variance requests. (Doc.

40 at 6-7). Plaintiffs allege that Mann informed them that the proposed

developments do not meet the applicable LDC standards for variances for

reductions in setbacks, he would not recommend approval of variance requests,

and he believed the BOA should deny any variance applications for a reduction

in setbacks that Plaintiffs might submit. (Doc. 33 ¶¶ 77-78). Specifically,

Plaintiffs allege that “Mann does not believe the developments proposed in the

Applications meet the hardship requirement for a variance under the LDC.” (Id.

¶ 79). Alternatively, Mann suggested that Plaintiffs submit revised applications


                                       3
for development plans of condominiums or apartments because they do not have

internal property lines and would thus avoid the need for variances. (Id. ¶ 84).

Under these circumstances, Plaintiffs allege that pursuit of variances for their

proposed townhouse developments is “futile.” (Id. ¶ 80).

      However, following the August 1, 2018 hearing and in an effort to make

the case ripe, Plaintiffs allege that between August 2-10, 2018, they requested

interpretations of the relevant LDC provisions governing parking area and

walkway/patio setback standards for accessory uses from Mann. (Id. ¶¶ 104-

07). On August 24, 2018, Mann provided his interpretation that driveways must

comply with the five-foot setback from property lines required for parking areas

and walkways/patios must comply with the five-foot setback from property lines

required for accessory uses.    1   (Id. ¶ 108). Plaintiffs appealed Mann’s

interpretation to the BOA on August 27, 2018. (Id. ¶ 109). The BOA heard the

appeal on October 2, 2018 and upheld Mann’s interpretation. (Id. ¶ 111). As a




      1  At the August 1, 2018 hearing, the Court permitted Plaintiffs to add
allegations concerning Application 4 to the SAC. Plaintiffs had previously
requested an interpretation from Mann regarding Application 4 in March 2018
(Doc. 33 ¶¶ 98-99). His interpretation in March 2018 was the same as the one
he gave Plaintiffs in August 2018. Plaintiffs appealed his earlier interpretation
to the BOA, which affirmed it. (Id. ¶¶ 100-01). Plaintiffs tried to appeal the
BOA’s ruling to the Planning Commission but Mann said they could not do so
because the application had not been “denied,” rather it had been “disapproved.”
(Id. ¶ 102).


                                       4
result, before Plaintiffs can submit a development application, they must first

seek and receive a variance.

      Now, Defendant requests that the Court dismiss the SAC, arguing that

the case is still not ripe. (Doc. 40 at 14). Despite Plaintiffs having obtained an

interpretation from Mann which was affirmed by the BOA, Defendant contends

that the true issue remains “whether the final decision-maker has reached

determinations applying the LDC to Plaintiffs’ desired developments.” (Id. at

15). Defendant argues that getting Mann’s interpretation of whether Plaintiffs

would need to seek variances was only one of many steps in the development

plan process. Had the BOA overruled Mann’s interpretation, Plaintiffs would

not have needed to seek variances and could have submitted their development

plan applications. However, it did not, and Defendant argues that the next step

for Plaintiffs is to apply to the BOA for variances.2 (Doc. 40 at 6). Because the

BOA—not Mann—is the final decisionmaker regarding variance requests,

Defendant asserts that Plaintiffs’ argument that a variance application would

be futile because Mann said he would not recommend approval lacks merit.

(Doc. 40 at 10 n.9). Moreover, as Plaintiffs have not alleged that they applied




      2 While neither Mann nor the Planning Commission are authorized to
grant variances, notably, as the Planning Development Department director,
Mann may recommend, and the BOA may impose, such conditions on variances
as are necessary to accomplish the goals of the LDC. (Doc. 40 at 7).


                                        5
for and were denied variances, Defendant contends that is “speculative to

presume the BOA would reject any such request.” (Doc. 40 at 17).

      While cases within the Eleventh Circuit support the proposition that a

plaintiff in like situations must seek variances before a case becomes ripe, 3

Plaintiffs contend that in relying on that body of law, Defendant has missed the

point. Instead, Plaintiffs argue that the “‘final decision’ at-issue is whether

[they] must apply for and receive variances, not whether [they] meet the

requirements for variances.”4 (Doc. 42 at 9). Specifically, Plaintiffs allege in

their equal protection count:

            Defendant has applied additional hurdles to
            Plaintiffs—receipt of variances for walkways, porches
            and driveways—that it has not applied to similar
            Townhouse developments.

            ...


      3  See, e.g., Coles v. City of Jacksonville, No. 3:15-CV-1521-J-34PDB, 2017
WL 6059661, at *14 (M.D. Fla. Dec. 7, 2017), reconsideration denied, No. 3:15-
CV-1521-J-34PDB, 2018 WL 1605839 (M.D. Fla. Apr. 3, 2018) (“because he
opted out of seeking the additional distance exception, Coles denied the City an
opportunity to reach a final decision on his requested Zoning Exceptions”);
Grosscup v. Pantano, 725 F. Supp. 2d 1370, 1379 (S.D. Fla. 2010) (“where there
is no allegation that Plaintiff has ever even sought these variances, the Court
cannot find that a final decision has occurred”); Reserve, Ltd. v. Town of
Longboat Key, 933 F. Supp. 1040, 1046 (M.D. Fla. 1996) (“The plaintiffs do not
assert that they sought a variance or otherwise obtained a final decision
regarding the application to their property of Longboat Key’s 1984 and 1986
zoning decisions. Nor do they suggest that any efforts in that regard would have
been futile.”).
      4 Plaintiffs also do not base their equal protection claim on a denial of
their applications (as they have not submitted applications for final approval).


                                       6
            Defendant has violated Plaintiffs’ right to equal
            protection under the law by selectively applying
            accessory use/structure standards to Plaintiffs’
            proposed walkways and porches while not applying the
            same to other similar projects.

            Defendant has violated Plaintiffs’ right to equal
            protection under the law by selectively applying
            parking area standards to Plaintiffs’ proposed
            driveways while not applying the same to other similar
            projects.

            Defendant has violated Plaintiffs’ right to equal
            protection under the law by requiring Plaintiffs to
            apply for and receive variances where similarly
            situated projects were not required to get a variance for
            said items.

(Doc. 33 ¶¶ 272, 278-80).

      Thus, Plaintiffs’ equal protection claim is “based upon the fact that

Defendant is requiring Plaintiffs to get variances when it did not require

comparators to get the same variances.” (Doc. 42 at 9). This distinction is subtle

but meaningful. Plaintiffs rely primarily on a Southern District of Alabama case

which—although discussed in the context of a motion to amend the complaint—

addresses similar arguments. In Bill Salter Advertising, Inc. v. City of Brewton,

Alabama, the court noted that

            [t]he fatal flaw in the City’s reliance on [National
            Advertising Co. v. City of Miami, 402 F.3d 1335 (11th
            Cir. 2005)] is that Salter’s proposed revised pleading
            would not assert First Amendment causes of action
            based on denial of the May 2007 permit applications; to
            the contrary, Salter would interpose due process and
            equal protection claims based on the City’s manner of
            processing those applications. In other words, the

                                        7
            wrong alleged in the proposed Amended Complaint is
            not that the May 2007 applications were denied, but is
            instead that the City has imposed trumped-up
            information requests and procedural requirements on
            Salter, and has selectively enforced certain provisions
            of its sign ordinance against Salter, all for the purpose
            of delaying disposition of those applications and
            discouraging Salter from proceeding.

Bill Salter Advert., Inc. v. City of Brewton, AL, No. CIV.A. 07-0081-WS-B, 2007

WL 2409819, at *3 (S.D. Ala. Aug. 23, 2007) (permitting amendment of

complaint after finding the issues sufficiently defined to satisfy the

constitutional and prudential aspects of a ripeness analysis).

      Similarly, Plaintiffs do not argue that the equal protection claim stems

from denial of their applications, but from Defendant’s selective enforcement of

certain LDC provisions against them because “approving the Applications

would be politically disastrous due to Townhouses being perceived by the PDD

as unpopular with citizens who regularly speak at public hearings before the

[BOA], Planning Commission and City Council.” (Doc. 33 ¶ 266). Courts in the

Middle District of Florida have ruled that comparable cases are ripe when the

proceedings have reached an impasse, and the parties’ positions have been

defined. See Bay Area Remodelers, Inc. v. Manatee Cty., Fla., No. 8:08-CV-788-

T-30MAP, 2009 WL 151140, at *4 (M.D. Fla. Jan. 21, 2009) (plaintiff sufficiently

alleged that it would be futile to pursue a final decision from the County where

the County allegedly instructed plaintiff to pick up its permit packages and



                                       8
cease further submissions);5 Open Homes Fellowship, Inc. v. Orange Cty., Fla.,

325 F. Supp. 2d 1349, 1363-64 (M.D. Fla. 2004) (holding an equal protection

claim is ripe for adjudication when the relevant proceedings have reached an

impasse and the positions have been defined, and hesitating to “put up a barrier

to litigation when it is obvious that the process down the administrative road

would be a waste of time and money.”). Here, to the extent that Plaintiffs’ equal

protection claim hinges on whether they must seek variances, as opposed to

denial of their applications for development approval, the Court concludes that

Plaintiffs have sufficiently alleged that the parties have reached an impasse,

and the case is ripe for review.

      Defendant also argues that Plaintiffs failed to identify similarly situated

comparators, noting that some comparators submitted development requests at

different time periods, sought some form of variance, were projects of JWB, or

are simply too dissimilar. (Doc. 40 at 22-26). Plaintiffs contest Defendant’s

characterization of its alleged comparators, arguing that the only pertinent

issue is whether Defendant required comparators with driveways or walkways

within five feet of an internal property line to seek a variance for those



      5 Bay Area is distinguishable in that the County told plaintiffs to cease
further submissions. Here, Defendant only rejected Plaintiffs’ applications to
the extent that it requires Plaintiffs to apply for variances to be able to submit
a complete application for review. However, Bay Area’s analysis of what is a
sufficient impasse to withstand a motion to dismiss is instructive.


                                        9
elements. (Doc. 42 at 11-20). While not prejudging the ultimate outcome of the

comparator issue, the Court finds Plaintiffs’ allegations sufficient to withstand

a motion to dismiss.

        Finally, the Court stated at the August 1, 2018 hearing that it would not

be inclined to grant a motion to sever or a motion for a more definite statement.

(Doc. 37 at 53-54). On the facts alleged in the SAC, that remains the opinion of

the Court, and the motions to sever or for a more definite statement are due to

be denied.

        Accordingly, it is hereby

        ORDERED:

        1.    Defendant City of Jacksonville Beach’s Motion to Sever Parties, for

More Definite Statement, or In the Alternative, to Dismiss Plaintiffs’ Second

Amended Complaint (Doc. 40) is DENIED.

        2.    No later than April 10, 2019, Defendant must serve an answer to

the SAC.

        3.    The Joint Motion to Amend Case Management Order and Case

Schedule (Doc. 50) is GRANTED.

        4.    The Court will enter an amended case management scheduling

order separately.

        DONE AND ORDERED in Jacksonville, Florida the 20th day of March,

2019.


                                        10
                         TIMOTHY J. CORRIGAN
                         United States District Judge

sej
Copies:

Counsel of record




                    11
